Martin, J.,
delivered -the>opinion of the : court. The defendants resisted the claim of 'V>;\ the plaintiff ior compensation of an injury done by ‘theic(the defendant’s) vessel to that *400of the plaintiffs, by running foul of her, on the i ■ - ground that theirs was at the time, under the care<an(j consequentlythe control of a licensed pilot. There was judgment against them, and they appealed.
They have relied on a number of authorities, principally Holt on Shipping, 481; Chitty 59; Abbot 227; Partida 5, 8, 26; Inst. 4, 5, 3; Brinkershoeck 9,2,29, §2 and 4; Dig. 19, 2, 13, § 2.
The modem and most direct authorities support the plaintiff’s claim.
^ a miscarry, while under the care of a pilot, the merchant has aright to charge either themaster or the pilot. Molloy 2, 9, & 3.
The owners of a ship are liable for damages done by her while a pilot has charge of her, although the pilot be appointed by public authority. Story's Abbot, 215; Bussy vs. Donaldson, 4 Dallas, 206 ; the Neptune, Dodson’s Adm. 467; 1 Holt on Shipping, 483 ; 3 Peake, 302.
The owners of a ship are liable for damages done by their ship through negligence, although she be chartered by government; though a naval officer be on board and have the command of her. 5 Bos. and Puller, 182; Abbot, 182.
Whittelsey for the plaintiff, Hmnen for the defendants. ' ■
See also, Sewell vs. Rich, 1 Johnson 305 ; Loubridge vs. Donville, 5 Barnwell and Aderson, 117; Carruthers vs. Sydebotham, 4 Maule and Selwyn 77 ; Bonnel vs. Morton, Holt N. P. 259 ; 7 Taunton, 258 ; Boucher vs. Northshore, 1 Taunton, 568 ; Nicholson vs. Morrisey, 15 East 364.
It seems hard, on the one side, that while necessity, and in many places the law, compel to place a vessel under the absolute command of a pilot, his misconduct should subject to damages the owner of the ship, on whom he is, it may be said, forced. But on the other hand, pilots are very seldom persons able to compensate the owner of a vessel ran foul of. The owner of the vessel by whom the damage is done, receiving the benefit of the voyage, it has been judged just he should indemnify persons injured by his ves sel, while employed for his benefit.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed with costs.